 1
 2
 3
                                                                             FILED IN THE
 4                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 5
                                                                    Feb 27, 2019
 6                                                                      SEAN F. MCAVOY, CLERK

 7
 8                           UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF WASHINGTON
10
11   JAMI E., on behalf of C.J.D., a minor
     child,,                                     No. 4:18-CV-5030-JTR
12
13                 Plaintiff,                    ORDER GRANTING, IN PART,
14                                               PLAINTIFF’S MOTION FOR
                        v.                       SUMMARY JUDGMENT AND
15                                               REMANDING FOR ADDITIONAL
16   COMMISSIONER OF SOCIAL                      PROCEEDINGS
     SECURITY,
17
18                 Defendant.
19
20         BEFORE THE COURT are cross-motions for summary judgment. ECF
21   No. 14, 21. Attorney D. James Tree represents Jami E., who appears on behalf of
22   her minor son, C.J.D. (Plaintiff); Special Assistant United States Attorney Jeffrey
23   R. McClain represents the Commissioner of Social Security (Defendant). The
24   parties have consented to proceed before a magistrate judge. ECF No. 7. After
25   reviewing the administrative record and the briefs filed by the parties, the Court
26   GRANTS, IN PART, Plaintiff’s Motion for Summary Judgment; DENIES
27   Defendant’s Motion for Summary Judgment; and REMANDS the matter to the
28   Commissioner for additional proceedings pursuant to 42 U.S.C. § 405(g).



     ORDER GRANTING PLAINTIFF’S MOTION . . . - 1
 1                                      JURISDICTION
 2           On June 9, 2014, Ms. E. filed an application for Supplemental Security
 3   Income (SSI) benefits, on behalf of Plaintiff, alleging Plaintiff had been disabled
 4   since March 29, 2011, due to communication limitations; a limited ability to
 5   progress in learning; and difficulties in taking care of his personal needs, paying
 6   attention and sticking with tasks. Tr. 162, 239-244. Plaintiff’s application was
 7   denied initially and upon reconsideration.
 8           On February 27, 2017, an administrative hearing was held before
 9   Administrative Law Judge (ALJ) Stewart Stallings, at which time testimony was
10   taken from Plaintiff’s mother, Ms. E., and medical expert Kent B. Layton, Psy.D.
11   Tr. 45-73. The ALJ issued a decision finding Plaintiff was not disabled on April
12   24, 2017. Tr. 15-28. The Appeals Council denied review on December 22, 2017.
13   Tr. 1-6. The ALJ’s April 2017 decision thus became the final decision of the
14   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §
15   405(g). Plaintiff filed this action for judicial review on February 20, 2018. ECF
16   No. 1, 4.
17                                 STATEMENT OF FACTS
18           The facts of the case are set forth in the administrative hearing transcript, the
19   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
20   here.
21           Plaintiff was born on September 19, 2005, and was 5 years old on the
22   alleged onset date, March 29, 2011. Tr. 240. He was in the fifth grade in school at
23   the time of the February 27, 2017 administrative hearing. Tr. 51.
24           Plaintiff’s mother, Ms. E., testified Plaintiff needed lots of reminders, could
25   not sit still, and talked incessantly. Tr. 52-53. With respect to school, she stated
26   Plaintiff could not sit still, but he was very smart. Tr. 53. There was no Individual
27   Education Plan (IEP) in place for Plaintiff at the time of the administrative hearing.
28   Tr. 53.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 2
 1                                STANDARD OF REVIEW
 2         The ALJ is responsible for determining credibility, resolving conflicts in
 3   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 4   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 5   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 6   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 7   only if it is not supported by substantial evidence or if it is based on legal error.
 8   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 9   defined as being more than a mere scintilla, but less than a preponderance. Id. at
10   1098. Put another way, substantial evidence is such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion. Richardson v.
12   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
13   rational interpretation, the Court may not substitute its judgment for that of the
14   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
15   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
16   administrative findings, or if conflicting evidence supports a finding of either
17   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
18   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
19   supported by substantial evidence will be set aside if the proper legal standards
20   were not applied in weighing the evidence and making the decision. Brawner v.
21   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
22                       SEQUENTIAL EVALUATION PROCESS
23         The Social Security Act provides that a child under 18 is “disabled” for
24   purposes of SSI eligibility if he “has a medically determinable physical or mental
25   impairment, which results in marked and severe functional limitations, and which
26   can be expected to result in death or which has lasted or can be expected to last for
27   a continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i).
28   The Commissioner follows a three-step sequential process in determining


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 3
 1   childhood disability: (1) whether the child is engaged in substantial gainful
 2   activity; (2) if not, whether he or she has a medically determinable severe
 3   impairment; (3) and, if so, whether the child’s severe impairment meets, medically
 4   equals, or functionally equals the severity of a set of criteria for an impairment
 5   listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, 20 C.F.R. § 416.924.
 6         If the Commissioner determines at step three that the claimant has an
 7   impairment or combination of impairments that meets or medically equals the
 8   severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,
 9   Appendix 1, the analysis ends there. If not, the Commissioner decides whether the
10   child’s impairment results in limitations that functionally equals a listing. 20
11   C.F.R. § 416.926a(a). In determining whether an impairment or combination of
12   impairments functionally equals a listing, the Commissioner assesses the
13   claimant’s functioning in terms of six domains: (1) acquiring and using
14   information; (2) attending and completing tasks; (3) interacting and relating with
15   others; (4) moving about and manipulating objects; (5) caring for yourself; and
16   (6) health and physical well-being. 20 C.F.R. § 416.926a(b)(1). To functionally
17   equal a listing, the claimant’s impairment or combination of impairments must
18   result in “marked” limitations in two domains of functioning or an “extreme”
19   limitation in one domain. 20 C.F.R. § 416.926a(d). A “marked limitation” in a
20   domain results when the child’s impairment(s) “interferes seriously” with the
21   ability to independently initiate, sustain or complete activities. 20 C.F.R. §
22   416.926a(e)(2). An “extreme limitation” in a domain results when the child’s
23   impairment(s) interferes “very seriously” with his ability to independently initiate,
24   sustain or complete activities. 20 C.F.R. § 416.926a(e)(3).
25         When evaluating the ability to function in each domain, the ALJ considers
26   information that will help answer the following questions “about whether your
27   impairment(s) affect your functioning and whether your activities are typical of
28   other children your age who do not have impairments”:


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 4
 1         (i) What activities are you able to perform?
 2
           (ii) What activities are you not able to perform?
 3
 4         (iii) Which of your activities are limited or restricted compared to other
           children your age who do not have impairments?
 5
 6         (iv) Where do you have difficulty with your activities – at home, in
           childcare, at school, or in the community?
 7
 8         (v) Do you have difficulty independently initiating, sustaining, or
           completing activities?
 9
10         (vi) What kind of help do you need to do your activities, how much help do
           you need, and how often do you need it?
11
12   20 C.F.R. § 416.926a(b)(2)(i)-(vi).
13         The evaluation of functional equivalence begins “by considering the child’s
14   functioning without considering the domains or individual impairments.” Title
15   XVI: Determining Childhood Disability Under the Functional Equivalence Rule –
16   The “Whole Child” Approach, SSR 08-1p, 2009 WL 396031 * 1 (Feb. 17, 2009).
17   The rules provide that “[w]hen we evaluate your functioning and decide which
18   domains may be affected by your impairment(s), we will look first at your
19   activities and limitations and restrictions.” Id. citing 20 C.F.R. § 416.926(a)(c).
20   The rules instruct the Commissioner to:
21         Look at information we have in your case record about how your
22         functioning is affected during all your activities when we decide whether
           your impairment or combination of impairments functionally equals the
23         listings. Your activities are everything you do at home, at school, and in
24         your community.
25   Id. citing 20 C.F.R. § 416.926a(b). The severity of limitation in each affected
26   functional domain is then considered. This technique is called the “Whole Child”
27   approach.
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 5
 1                           ADMINISTRATIVE DECISION
 2         On April 24, 2017, the ALJ issued a decision finding Plaintiff was not
 3   disabled as defined in the Social Security Act.
 4         The ALJ found at step one that Plaintiff has not engaged in substantial
 5   gainful activity since the June 9, 2014 application date. Tr. 18.
 6         At step two, the ALJ determined that Plaintiff suffers from the following
 7   severe impairments: attention deficit/hyperactivity disorder, opposition defiant
 8   disorder, and insomnia. Tr. 18.
 9         The ALJ determined at step three that the evidence of record demonstrated
10   Plaintiff’s impairments, although severe, do not meet, medically equal, or
11   functionally equal the criteria of any of the listings impairments. Tr. 18. With
12   regard to functional equivalence, the ALJ concluded that Plaintiff had less than
13   marked limitations in acquiring and using information, attending and completing
14   tasks, interacting and relating with others (no limitation), moving about and
15   manipulating objects (no limitation), caring for himself (no limitation), and health
16   and physical well-being (no limitation). Tr. 22-27. The ALJ thus determined
17   Plaintiff’s impairments did not result in marked or extreme limitations in any of the
18   six domains. Tr. 27.
19         Accordingly, the ALJ concluded Plaintiff was not under a disability within
20   the meaning of the Social Security Act at any time from June 9, 2014, the disability
21   application date, through the date of the ALJ’s decision, April 24, 2017. Tr. 27-28.
22                                         ISSUES
23         The question presented is whether substantial evidence supports the ALJ’s
24   decision denying benefits and, if so, whether that decision is based on proper legal
25   standards. Plaintiff contends the ALJ erred in this case by (1) failing to consider
26   the “Whole Child” in determining Plaintiff was not disabled; and (2) failing to give
27   legally sufficient reasons for rejecting the opinions of Qayyum Nazar, M.D.,
28   Plaintiff’s school teachers, and Plaintiff’s mother. ECF No. 14 at 1.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 6
 1                                       DISCUSSION1
 2   A.    “Whole Child” Approach
 3         Plaintiff first contends the ALJ erred by failing to fully incorporate the
 4   opinion of the medical expert that Plaintiff meets a listing and has marked
 5   functional limitations in multiple areas when he is not medicated, contrary to the
 6   “Whole Child” approach to disability adjudication. ECF No. 14 at 4-7.
 7         The ALJ must evaluate functional equivalence using the “Whole Child”
 8   approach. SSR 09-1p; see also 20 C.F.R. § 416.926a(b)-(c). Under this method, it
 9   is the duty of the ALJ to (1) identify all of the activities the child engages in and
10   the domains associated with each activity, (2) determine whether the child’s
11   impairments cause limitations in these activities, and (3) rate the severity of the
12   limitations and determine whether the impairments functionally equal the listings.
13   See SSR 09-1p.
14         In this case, the ALJ explicitly stated he analyzed Plaintiff under the “Whole
15   Child” approach. Tr. 18-19. The ALJ indicated he compared Plaintiff’s
16   functionality to other children the same age who do not have impairments and
17   considered the type, extent and frequency of help Plaintiff needed to function. Tr.
18   18-19. In his decision, the ALJ specifically considered each of the six domains,
19   identified the Social Security Administration’s examples of typical functioning in
20   several age categories to use as a frame of reference to determine whether a child is
21
22         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court held that
23   ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 7
 1   functioning typically for his or her age, and rated the severity of Plaintiff’s
 2   limitations in each category. Tr. 22-27.
 3         While Plaintiff argues the ALJ’s “Whole Child” approach was inadequate
 4   given evidence that Plaintiff’s medications were not effective at all times (i.e.
 5   outside of school hours), the ALJ identified the Social Security Administration’s
 6   examples in each of the six functional domains and properly applied evidence from
 7   the record to formulate his conclusions regarding Plaintiff’s level of functioning in
 8   each of those categories. Tr. 22-27. The Court thus finds the ALJ met his burden
 9   under the “Whole Child” approach by sufficiently detailing how he arrived at his
10   conclusions with respect to each of the six domains. The ALJ reasonably
11   evaluated the “Whole Child” when considering Plaintiff’s disability claim.
12   B.    Opinion Evidence
13         Plaintiff next argues the ALJ erred by failing to provide sufficient reasons
14   for rejecting the opinions of treating physician Nazar, Plaintiff’s school teachers,
15   and Plaintiff’s mother. ECF No. 14 at 7-17.
16         In a disability proceeding, the courts distinguish among the opinions of three
17   types of acceptable medical sources: treating physicians, physicians who examine
18   but do not treat the claimant (examining physicians) and those who neither
19   examine nor treat the claimant (nonexamining physicians). Lester v. Chater, 81
20   F.3d 821, 830 (9th Cir. 1996). A treating physician’s opinion carries more weight
21   than an examining physician’s opinion, and an examining physician’s opinion is
22   given more weight than that of a nonexamining physician. Benecke v. Barnhart,
23   379 F.3d 587, 592 (9th Cir. 2004); Lester, 81 F.3d at 830. The Ninth Circuit has
24   held that “[t]he opinion of a nonexamining physician cannot by itself constitute
25   substantial evidence that justifies the rejection of the opinion of either an
26   examining physician or a treating physician.” Lester, 81 F.3d at 830; Pitzer v.
27   Sullivan, 908 F.2d 502, 506 n.4 (9th Cir. 1990) (finding a nonexamining doctor’s
28   opinion “with nothing more” does not constitute substantial evidence). In


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 8
 1   weighing the medical opinion evidence of record, the ALJ must make findings
 2   setting forth specific, legitimate reasons for doing so that are based on substantial
 3   evidence in the record. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).
 4         The ALJ is also required to “consider observations by non-medical sources
 5   as to how an impairment affects a claimant’s ability to work.” Sprague v. Bowen,
 6   812 F.2d 1226, 1232 (9th Cir. 1987). The opinion of an acceptable medical source
 7   is given more weight than that of an “other source.” 20 C.F.R. §§ 404.1527,
 8   416.927; Gomez v. Chater, 74 F.3d 967, 970-971 (9th Cir. 1996). Nevertheless,
 9   pursuant to Dodrill v. Shalala, 12 F.3d 915 (9th Cir. 1993), an ALJ is obligated to
10   give reasons germane to “other source” testimony before discounting it. “Other
11   sources” include teachers, family members and other non-medical personnel.
12         Nonexamining medical professional Kent B. Layton, Psy.D., testified as a
13   medical expert at the administrative hearing. Tr. 54-69. Dr. Layton testified that
14   when Plaintiff is on his medications, he does “very well”; when he is off of his
15   medications he does not do well. Tr. 57. He described Plaintiff as “very bright”
16   and “very intelligent,” but said Plaintiff was distracted when off his prescribed
17   medications to the point of being markedly limited in acquiring and using
18   information, attending and completing tasks, and interacting and relating with
19   others. Tr. 58-59, 67. However, Dr. Layton stated that all six of Plaintiff’s
20   functional domains were less than markedly limited when Plaintiff was on his
21   medications. Tr. 59. He further testified that although the record reflected
22   Plaintiff’s medications occasionally did not last an entire day, Plaintiff was still
23   less than markedly impaired when taking his prescribed medications. Tr. 61. Dr.
24   Layton explained that a child like Plaintiff, suffering from ADHD and a bipolar
25   disorder, will still do great when he or she is given the proper medicine, which may
26   need to be adjusted as the child gets older and grows. Tr. 67-68.
27         The ALJ accorded “great weight” to Dr. Layton’s nonexamining opinions,
28   Tr. 20, and substantially relied on his opinions in evaluating Plaintiff’s disability


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 9
 1   claim, Tr. 22-27. The ALJ found Dr. Layton’s testimony consistent with the
 2   medical evidence of record, which documented Plaintiff’s relatively stable
 3   functioning while on medications, and the statements of Plaintiff’s teachers
 4   concerning Plaintiff’s functioning. Tr. 20. The undersigned does not agree.
 5         With respect to Plaintiff’s teachers, Crystal Rincon, Plaintiff’s fifth grade
 6   teacher, reported on February 13, 2017, that Plaintiff had trouble focusing and was
 7   hyperactive, but also stated that Plaintiff “does fine while on his medication.” Tr.
 8   313. Ms. Rincon reported that Plaintiff was markedly limited in four of the six
 9   domains. Tr. 313-315. On March 18, 2016, Karen J. Brutzman, Plaintiff’s fourth
10   grade teacher, stated Plaintiff was hyperactive and had difficulty paying attention
11   in class. Tr. 304. Ms. Brutzman found Plaintiff markedly impaired in two of the
12   six domains. Tr. 304-306. On May 29, 2015, Marina Hulstrom, Plaintiff’s teacher
13   at the time, indicated Plaintiff struggled to focus for more than a few minutes at a
14   time, was easily distracted, and acted before fully processing. Tr. 301. Ms.
15   Hulstrom also opined Plaintiff was marked limited in two of the six domains. Tr.
16   301-303.
17         Contrary to the ALJ’s finding, Tr. 20, these “other source” opinions of
18   Plaintiff’s teachers are not consistent with the assessment of Dr. Layton that
19   Plaintiff was less than markedly limited in all six of the functional domains.
20         As to the medical evidence of record, Plaintiff’s treating pediatrician
21   Qayyum Nazar, M.D.,2 indicated in June 2015 that Plaintiff was hyperactive and
22   had trouble focusing and sleeping, but the report’s prognosis section indicated
23   Plaintiff was stable with his medicines. Tr. 455. Dr. Nazar consistently noted
24   Plaintiff’s symptoms as fidgeting, can’t stay seated, inattentiveness, can’t stay on
25
26         2
               The ALJ accorded “great weight” to Dr. Nazar’s June 2015 opinion that
27   Plaintiff was stable on medication, Tr. 20, but gave Dr. Nazar’s February 2017
28   marked and extreme limitation findings “little weight,” Tr. 21.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 10
 1   task, forgetfulness, impulsiveness, and poor academic performance, but also noted
 2   Plaintiff was doing much better on medication. Tr. 457, 459, 463, 465, 467, 469,
 3   471, 473, 477, 479, 481, 483, 485, 487, 489, 491. In February 2016, Dr. Nazar
 4   reported Plaintiff was “doing good on the meds, but behavior at school is not well
 5   controlled.” Tr. 477. Dr. Nazar added Trileptal3 to Plaintiff’s medication regimen
 6   at that time. Tr. 478. Dr. Nazar completed a Domain Statement for Child form on
 7   February 1, 2017. Tr. 497-499. While Dr. Nazar indicated Plaintiff’s symptoms
 8   improve to tolerable levels, most days, with medication and a reduction of sugar in
 9   the morning, Dr. Nazar concluded Plaintiff had marked and extreme limitations in
10   four of the six domains. Tr. 497-499.
11         Defendant contends the ALJ reasonably determined Dr. Nazar’s opinion that
12   Plaintiff continued to suffer marked and extreme limitations was not reliable. ECF
13   No. 21 at 7-10. As noted by Defendant, the ALJ concluded Dr. Nazar’s treatment
14   notes would have shown greater medication adjustments or increased treatment if
15   Plaintiff was as limited as opined by Dr. Nazar. However, an ALJ does not have
16   the medical training or expertise to make a conclusion regarding whether
17   medication adjustments would be beneficial or whether increased treatments were
18   available. See Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999) (As a lay person,
19   an ALJ is “not at liberty to ignore medical evidence or substitute his own views for
20   uncontroverted medical opinion;” he is “simply not qualified to interpret raw
21   medical data in functional terms.”). As further indicated by Defendant, the ALJ
22   determined Plaintiff’s lack of a 504 plan or IEP was a valid reason for rejecting Dr.
23   Nazar’s opinions. Tr. 21. The fact that Plaintiff was not receiving special
24   education services is not persuasive evidence that Plaintiff does not have marked
25   functional limitations. The definition of disability in the Social Security Act is
26
27         3
               Trileptal is an anticonvulsant (a medication for treating seizures) which is
28   also used as a mood stabilizer.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 11
 1   entirely separate from the definition of an educational disability; moreover, the
 2   lack of a special education plan could possibly be the result of Plaintiff’s parent not
 3   using the proper channels for seeking such services. Finally, Defendant notes the
 4   ALJ found Dr. Nazar’s opinions inconsistent with the statements of Plaintiff’s
 5   teachers. Tr. 21. The marked limitation findings of all three teachers, as discussed
 6   above, is not in conflict with Dr. Nazar’s opinions. The Court finds unconvincing
 7   the ALJ’s rationale for according “little weight” to the opinions of Dr. Nazar. Tr.
 8   21. The Court further finds the medical records of treating physician Nazar do not
 9   provide support for Dr. Layton’s conclusion that when Plaintiff was on his
10   medications all six of Plaintiff’s functional domains were less than markedly
11   limited.
12         It is apparent the ALJ erred by relying greatly on the unsupported opinions
13   of nonexaminer Layton when formulating his decision in this case.
14         As the treating pediatrician, Dr. Nazar’s opinion is generally entitled to the
15   greatest weight. Unfortunately, however, treating physician Nazar’s medical
16   reports fail to provide unambiguous evidence of Plaintiff’s level of functioning. It
17   is not clear whether Dr. Nazar believed Plaintiff’s medication regime adequately
18   controlled Plaintiff’s symptoms, nor whether Dr. Nazar’s assessments of Plaintiff
19   reflect Plaintiff’s functioning level with or without those prescribed medications.
20   Accordingly, the Court finds a remand is necessary for further evaluation of Dr.
21   Nazar’s opinion. On remand, Dr. Nazar should be contacted and clarification
22   should be elicited. If Dr. Nazar truly believes Plaintiff has marked and extreme
23   limitations despite Plaintiff taking appropriate medications for his impairments, the
24   ALJ should strongly consider this treating physician evidence when reassessing
25   Plaintiff’s disability claim.
26                                     CONCLUSION
27         Plaintiff argues the ALJ’s decision should be reversed and remanded for an
28   immediate award benefits. The Court has the discretion to remand the case for


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 12
 1   additional evidence and findings or to award benefits. Smolen, 80 F.3d at 1292.
 2   The Court may award benefits if the record is fully developed and further
 3   administrative proceedings would serve no useful purpose. Id. Remand is
 4   appropriate when additional administrative proceedings could remedy defects.
 5   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
 6   finds that further development is necessary for a proper determination to be made.
 7         On remand, the ALJ shall reconsider Plaintiff’s disability claim utilizing the
 8   “Whole Child” approach. SSR 09-1p; see also 20 C.F.R. § 416.926a(b)-(c). The
 9   ALJ shall reconsider the other source opinions of Plaintiff’s school teachers and
10   Plaintiff’s mother, Ms. E., as well as all other medical evidence of record. The
11   ALJ shall also take into consideration any other evidence or testimony relevant to
12   Plaintiff’s disability claim. As discussed in the body of this order, the ALJ shall
13   further develop the record by contacting treating pediatrician Dr. Nazar and
14   eliciting clarification of Dr. Nazar’s opinion regarding Plaintiff’s level of
15   functioning. A more definitive opinion regarding the effect of Plaintiff’s
16   medication regimen on Plaintiff’s ability to function in each of the six functional
17   domains will be helpful for a proper decision to be made regarding Plaintiff’s
18   disability claim. See Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006
19   (9th Cir. 2006) (“Impairments that can be controlled effectively with medication
20   are not disabling for the purpose of determining eligibility for SSI benefits.”).
21         Accordingly, IT IS HEREBY ORDERED:
22         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
23   GRANTED.
24         2.     Defendant’s Motion for Summary Judgment, ECF No. 21, is
25   DENIED.
26         3.     The matter is REMANDED to the Commissioner for additional
27   proceedings consistent with this Order.
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 13
 1         4.    An application for attorney fees may be filed by separate motion.
 2         The District Court Executive is directed to file this Order and provide a copy
 3   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 4   the file shall be CLOSED.
 5         DATED February 27, 2019.
 6
 7                               _____________________________________
                                           JOHN T. RODGERS
 8                                UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 14
